OPINION
By THE COURT.
Submitted on motion of the plaintiff-appellee seeking an order dismissing the appeal for the reason that no assignments of error, bill of exceptions or briefs have been filed in accordance with Rule VII of this Court.
The record reveals that notice of appeal on questions of law was filed on February 7, 1956, but that nothing further has been filed to date, to wit, April 19, 1956. It therefore appears that the time for the filing of a bill of exceptions has expired. The requirements under §2321.05 R. C., are mandatory. Tenesy v. Cleveland, 133 Oh St 251. However, a bill is *358not necessary in all cases and since it appears that counsel handling this matter deceased on February 10, 1956, this fact would constitute good cause for failure to file assignments of error and brief in accordance with Rule VII. We will overrule the motion at this time and, should counsel desire to proceed further on the record, it is ordered that a transcript of the docket and journal entries, assignments of error and brief be filed on or before May 5, 1956.
MILLER, PJ, HORNBECK, J, concur.
WISEMAN, J, not participating.